This opinion is subject to revision before final
                        publication in the Pacific Reporter
                                 2020 UT 55


                                    IN THE

        SUPREME COURT OF THE STATE OF UTAH

                             ALBERTO RAMOS
                               Petitioner,
                                       v.
 COBBLESTONE CENTRE; UTAH BUSINESS INSURANCE CO.; and UTAH
                     LABOR COMMISSION
                        Respondents.

                               No. 20190348
                           Heard May 22, 2020
                            Filed July 31, 2020


           On Certification from the Utah Court of Appeals

                                 Attorneys:
              Loren M. Lambert, Midvale, for petitioner
Jeffrey A Callister, Chad P. Curtis, Salt Lake City, for respondents
       Cobblestone Centre and Utah Business Insurance Co.
 Christopher C. Hill, Salt Lake City, for respondent Utah Labor
                           Commission


  CHIEF JUSTICE DURRANT authored the opinion of the Court, in
     which ASSOCIATE CHIEF JUSTICE LEE, JUSTICE HIMONAS,
          JUSTICE PEARCE, and JUSTICE PETERSEN joined.


   CHIEF JUSTICE DURRANT, opinion of the Court:
                               Introduction
   ¶1 Mr. Ramos appeals the amount of an award for permanent
partial disability under the Workers’ Compensation Act (WCA).1
Pursuant to Labor Commission (Commission) guidelines, the
administrative law judge based the amount of Mr. Ramos’s award

__________________________________________________________
   1   See UTAH CODE §§ 34A-2-101 to -1005.
                  RAMOS v. COBBLESTONE CENTRE
                       Opinion of the Court

on a report provided by an assigned medical panel. Mr. Ramos
argues that this process for determining permanent partial
disability benefits is unconstitutional.
    ¶2 Mr. Ramos argues that the Commission’s process for
determining disability benefits is unconstitutional in two respects.
First, Mr. Ramos argues the Commission’s use of medical panels is
unconstitutional because it delegates to medical panels the
administrative law judge’s authority to adjudicate WCA claims.
Second, he argues that the Commission’s rule adopting the 2006
Supplemental Impairment Rating Guide (Utah Guidelines) and the
5th Edition of the American Medical Association’s Guides to the
Evaluation of Permanent Impairment (AMA Guidelines) violates
various provisions of the federal and Utah constitutions because it
provides an arbitrary method for assigning impairment ratings that
results in constitutionally inadequate compensation.
   ¶3 We reject Mr. Ramos’s assertion that the Commission’s
process for determining permanent partial disability benefits is
unconstitutional. First, we hold that the Commission has not
unconstitutionally delegated to medical panels the authority of
administrative law judges to adjudicate workers’ compensation
benefits. Medical panels merely assist administrative law judges in
exercising their adjudicative authority. Second, we decline to reach
the merits of Mr. Ramos’s other constitutional claims challenging
the Utah Guidelines’ method for assigning impairment ratings
because he has not adequately briefed them.
   ¶4 In addition to his constitutional arguments, Mr. Ramos
asserts the administrative law judge erred in failing to augment the
medical panel’s impairment rating by 3 percent, resulting in an
increased compensation award. He argues that, because of his
subjective pain, he is entitled to this increased compensation. We
disagree. We conclude that the administrative law judge was not
permitted to increase the amount of Mr. Ramos’s award in the way
Mr. Ramos suggests.2


__________________________________________________________
   2 Cobblestone Centre (Cobblestone) argues Mr. Ramos’s appeal
is moot because he does not challenge the medical panel’s report
and assigned impairment rating, only the Commission’s process in
determining his award. Because Mr. Ramos could have been
entitled to a new hearing and a new determination of benefits
before the Commission had we ruled in his favor on any of his
                                                   (Continued)
                                 2
                             Cite as: 2020 UT 55
                             Opinion of the Court

                                 Background
    ¶5 While he was employed by Cobblestone, Mr. Ramos
assembled and moved metal trestles weighing about 300 pounds.
One day, he and his co-worker were loading a trestle on a forklift
when the trestle fell, temporarily pinning Mr. Ramos and bending
his left knee inward. He received medical treatment that same day
and, after an MRI, was diagnosed with an MCL tear and
“compressive bone marrow edema and microfractures involving
the postoerolateral aspect of both the lateral femoral condyle and
the fibular head.” After receiving treatment for his injury,
Mr. Ramos did not “achieve 100% recovery” and “was left with a
residual limp,” a “significant bump on the side of his left knee,”
and residual pain “that interferes with his activities.” As a result,
he filed a claim for permanent partial disability benefits with the
Commission.
   ¶6 Permanent partial disability, one of the benefits provided
by the WCA, provides compensation for workers who become
permanently impaired because of a workplace accident.3 The WCA
provides an express list of some of these impairments, and includes
a specific compensation schedule.4 In addition to the schedule
provided in the statute, the legislature has granted the Commission
the authority to provide benefits for permanent impairments that
are not on its express list, so long as the Commission bases a
compensation award on “medical evidence,” and the award is
“proportionate” to the schedule provided in the statute. 5
    ¶7 To help in its efforts to provide proportionate awards for
permanent impairments not expressly listed in the statute—like
Mr. Ramos’s impairment—the Commission has adopted a rule
requiring medical providers to use the Utah Guidelines in order to
diagnose an impairment, and then to assign a numerical value,
referred to as an impairment rating.6 This same rule also adopts the



__________________________________________________________
claims, the parties’ rights could have been affected by this appeal.
As a result, his appeal is not moot.
   3   UTAH CODE § 34A-2-412.
   4 Id. § 34A-2-412(4).
   5  Id. § 34A-2-412(6).
   6   UTAH ADMIN. CODE r. 612-300-9(A) (2019).

                                      3
                       RAMOS v. COBBLESTONE CENTRE
                                Opinion of the Court

AMA Guidelines, which apply when the Utah Guidelines fail to
address a specific impairment.7
    ¶8 According to the Commission, the Utah Guidelines
provide uniformity and consistency in the diagnostic and rating
process among different medical providers.8 They accomplish this
by specifying objective medical diagnoses, in which medical
providers consider various factors—including the method of
injury, initial presentation of the injury, radiological findings, and
subsequent limitations—and then provide categories based on the
severity of these factors.9 After the medical provider diagnoses and
categorizes an injury, the Utah Guidelines provide an assigned
numerical value.10 This numerical value is referred to as an
impairment rating, which the Commission’s administrative law
judge utilizes to calculate a permanent partial disability
compensation award.11
    ¶9 Mr. Ramos’s impairment was not expressly listed in the
schedule provided in Utah Code section 34A-2-412. As a result, in
filing a permanent partial disability claim, he submitted evidence
that his treating physical therapist determined that his impairment
constituted a “whole person impairment rating of 6 [percent].” On
the other hand, his employer’s physician conducted a medical
examination, and determined that “there was no objective evidence
to support that [Mr. Ramos] had any impairment.” Because of the
conflicting medical evidence, the administrative law judge was
required, by rule, to appoint a medical panel in order to provide an
independent assessment. Utilizing the Utah Guidelines, the
medical panel diagnosed Mr. Ramos with a lower extremity
painful organic syndrome and concluded that his impairment
constituted a 1-percent-whole-person impairment rating. The
medical panel submitted its findings in a report to the
administrative law judge.


__________________________________________________________
   7 Id. r. 612-300-9(B) (2019).
   8 UTAH LABOR COMM’N, UTAH LABOR COMMISSION’S 2006
SUPPLEMENTAL IMPAIRMENT RATING GUIDES § 1.1b.iv (hereinafter
Utah Guidelines).
   9   See, e.g., id. § 5.2b.
   10  Id. § 1.0a.
   11   Id.; UTAH CODE § 34A-2-601(2)(b).

                                         4
                        Cite as: 2020 UT 55
                       Opinion of the Court

    ¶10 After receiving the medical panel’s report, Mr. Ramos
objected. He claimed that he was entitled to a higher impairment
rating based on his persistent pain and continuing limitations. In a
declaration he submitted in support of his objection, Mr. Ramos
stated that, at his new place of employment, he cannot work a full
day “without any pain or difficulties.” He also stated that he
experiences pain after walking for ninety minutes, sitting for an
hour, walking up three to four flights of stairs, running for more
than ten minutes, or playing soccer for more than five minutes.
After considering Mr. Ramos’s objection and declaration, the
administrative law judge asked the medical panel to review the
additional evidence and provide a supplemental report.
    ¶11 After it reviewed Mr. Ramos’s objection and declaration,
the medical panel maintained that his impairment constituted a
1-percent-whole-body impairment rating. It submitted its
determination to the administrative law judge, along with its
reasons supporting that determination, in a supplemental report.
Mr. Ramos objected to the supplemental report, arguing that the
panel’s assessment was incorrect, resulting in an impairment rating
that was too low. He made various challenges to the panel’s
findings, including those regarding (1) the mechanism for injury;12
(2) the initial presentation of injury;13 (3) the radiological
assessment; and (4) his limitations. And he asked that the
administrative law judge increase the panel’s assigned impairment
rating based on his ongoing subjective pain.
    ¶12 Mr. Ramos also challenged the constitutionality of the
Utah Guidelines, which the panel relied on in its assessment of
Mr. Ramos’s impairment. He argued that the methods provided in
the Utah Guidelines for diagnosing and assigning impairment
ratings are arbitrary and fail to serve the purpose of the WCA.
   ¶13 The judge rejected Mr. Ramos’s objections. First, she
reviewed the challenged findings, taking into account Mr. Ramos’s

__________________________________________________________
   12 “Mechanism of injury” refers to the manner in which the
injury occurred. See JP’s Landscaping v. Labor Comm’n, 2017 UT App
59, ¶¶ 21–32, 397 P.3d 728; see also Utah Guidelines § 5.3a
(providing an example of a car running over a person’s foot as a
“moderate” mechanism of injury).
   13 The “initial presenting signs” of an injury include a medical
provider’s objective observations like swelling, redness, and
bruising. See Utah Guidelines § 4.4g.

                                 5
                  RAMOS v. COBBLESTONE CENTRE
                       Opinion of the Court

allegedly contrary evidence. After determining that none of the
other evidence on the record contradicted the panel’s findings, she
admitted the medical panel’s findings and assigned impairment
rating.
    ¶14 The judge also rejected Mr. Ramos’s argument that she
should increase the panel’s assigned impairment rating based on
his continuing subjective pain. In doing so, she stated she would
not “give [Mr. Ramos’s] subjective complaint more weight than . . .
the objective evidence.”
    ¶15 Finally, the administrative law judge rejected Mr. Ramos’s
arguments that the Utah Guidelines are unconstitutional. In
rejecting his claims, she noted that the Utah Guidelines provide a
uniform assessment, increase accuracy in diagnoses, and ensure a
timely award.14 In addition, the judge determined that because
Mr. Ramos received a particularized assessment of his injury and
impairment, his award was not arbitrary.
    ¶16 After rejecting all of Mr. Ramos’s objections, the
administrative     law      judge       adopted    the     panel’s
1-percent-whole-body impairment rating and awarded Mr. Ramos
$1,045.20 in permanent partial disability compensation. Mr. Ramos
appealed this decision to the Commission’s Appeals Board, who
affirmed the administrative law judge’s order, and rejected

__________________________________________________________
   14 Although the administrative law judge reached Mr. Ramos’s
arguments, she noted that the Utah Guidelines are not law and, as
a result, not subject to a constitutional challenge. But this is
incorrect. “An agency’s written statement that is made as a rule in
accordance with the requirements of [the Utah Administrative
Rulemaking Act] is enforceable and has the effect of law.” UTAH
CODE § 63G-3-202(2). Because an agency’s rule has the force and
effect of law, it is subject to a constitutional challenge. Id.
§ 63G-4-403(4)(a).
    We also note that an important issue underlying the arguments
presented in this case is whether the Commission has the statutory
authority to promulgate the regulations at issue. But because
Mr. Ramos does not challenge the Commission’s legal authority to
enact its rule adopting the Utah Guidelines, we need not reach this
issue. Instead, we assume in this opinion that the rule adopting the
Utah Guidelines is a valid exercise of the Commission’s authority
and note that any valid rule carries the force and effect of any law
passed by the legislature. See id. § 63G-3-202(2).

                                 6
                           Cite as: 2020 UT 55
                          Opinion of the Court

Mr. Ramos’s constitutional arguments. Mr. Ramos appealed to the
court of appeals, which then certified the matter to this court under
Utah Code section 78A-4-103(3) and rule 43 of the Utah Rules of
Appellate Procedure. We have jurisdiction pursuant to Utah Code
section 78A-3-102(3)(b).
                          Standard of Review
    ¶17 We have “jurisdiction to review all final agency action
resulting from formal adjudicative proceedings.”15 We may “grant
relief” to individuals “seeking judicial review” if they are
“substantially prejudiced” because an “agency action, or the statute
or rule on which the agency action is based, is unconstitutional on
its face or as applied”16 or because “the agency has erroneously
interpreted or applied the law.”17 “A person is ‘substantially
prejudiced’ when the agency’s erroneous interpretation or
application is not harmless. We review that agency’s interpretation
or application of the law for correctness.”18
                                 Analysis
   ¶18 Mr. Ramos challenges his permanent partial disability
compensation award. He argues that the Commission’s process for
determining benefits is unconstitutional, and that the
administrative law judge should have increased his compensation
award based on his continued, subjective pain.19
   ¶19 Mr. Ramos argues that the Commission’s process for
determining     permanent       partial    disability  benefits    is
unconstitutional. First, he argues that the adjudicative authority of
administrative law judges has been unconstitutionally delegated to
medical panels. But because administrative law judges retain the

__________________________________________________________
   15   UTAH CODE § 63G-4-403(1).
   16 Id. § 63G-4-403(4)(a).
   17  Id. § 63G-4-403(4)(d).
   18  Petersen v. Utah Labor Comm’n, 2017 UT 87, ¶ 8, 416 P.3d 583
(citation omitted).
   19In his opening brief, Mr. Ramos raised an additional issue on
appeal. He argued that the medical panel improperly applied the
Utah Guidelines in determining his impairment rating. But in his
reply brief, he states that he “acknowledges that Respondents’
argument [on this point] has significant merit” and he “withdraws
it.”

                                    7
                  RAMOS v. COBBLESTONE CENTRE
                       Opinion of the Court

power to determine permanent partial disability benefits under the
WCA, we conclude that their authority to adjudicate workers’
compensation claims has not been unconstitutionally delegated to
medical panels.
    ¶20 Second, Mr. Ramos raises a number of other constitutional
arguments, asserting that the methods established in the Utah
Guidelines for determining impairment ratings are arbitrary and
fail to achieve the legislative purpose of the WCA. But these
arguments are inadequately briefed, so we decline to address them
on their merits.
   ¶21 In addition to Mr. Ramos’s constitutional arguments, he
argues that the administrative law judge failed to properly consider
subjective pain in determining his impairment rating. But
administrative law judges cannot augment impairment ratings in
the way he suggests, because the Utah Guidelines do not allow for
consideration of a claimant’s subjective pain.
    ¶22 Finally, we note that Cobblestone argues that Mr. Ramos’s
claims are moot, and we therefore need not address them.
According to Cobblestone, Mr. Ramos’s claims are moot because he
does not challenge the medical panel’s assigned impairment rating
on appeal. But Mr. Ramos’s claims are not moot because, were he
to prevail on any of his claims, he could be entitled to a new hearing
and a new determination of benefits before an administrative law
judge, so the parties’ rights could be affected by this appeal. In
other words, if the adjudicative authority of the administrative law
judge was unconstitutionally delegated to a medical panel (as
Mr. Ramos argues it was), the judge erred in admitting the medical
panel’s report into evidence and relying on its findings in her final
determination. And if the methods for determining impairment
ratings under the Utah Guidelines are unconstitutional, the
administrative law judge erred in relying on them to calculate
Mr. Ramos’s compensation award. Additionally, if the Utah
Guidelines permit the administrative law judge to augment
Mr. Ramos’s impairment rating based on his subjective pain, the
administrative law judge erred in determining that she did not
have the authority to grant his request. Any of these errors could
result in a remand for a new determination. Because mootness is a
threshold determination, we address this argument before
addressing Mr. Ramos’s claims.
                I. Mr. Ramos’s Appeal is Not Moot
  ¶23 Before we address the merits of Mr. Ramos’s claims, we
must first address Cobblestone’s assertion that this case is moot.
                                  8
                          Cite as: 2020 UT 55
                        Opinion of the Court

Cobblestone argues the case is moot because Mr. Ramos does not
challenge the medical panel’s assigned impairment rating on
appeal. But because Mr. Ramos could have been entitled to a new
hearing and a new determination of benefits before the
Commission were we to rule in his favor on any of his claims, the
parties’ rights could be affected by this appeal. As a result, his
appeal is not moot.
     ¶24 “An issue on appeal is considered moot when the
requested judicial relief cannot affect the rights of the litigants.”20
If, during an appeal, the circumstances or facts of a case “change or
develop,” such that “an actual controversy” no longer exists, then
the case is moot. 21
    ¶25 In this case, Cobblestone argues an “actual controversy”
no longer exists because Mr. Ramos does not challenge the medical
panel’s 1-percent-whole-body impairment rating based on its
application of the Utah Guidelines to the facts of his case. But
although Mr. Ramos has not challenged the medical panel’s report
and 1 percent impairment rating on appeal, he requests that this
court vacate the Commission’s final order upholding the
administrative law judge’s decision and instruct her to augment the
medical panel’s 1 percent impairment rating to 4 percent based on
her findings that he continues to experience subjective pain and
that pain limits his daily activities. And he asserts that he is entitled
to this relief because (1) the Commission, through administrative
law judges, has unconstitutionally delegated to medical panels its
authority to determine WCA compensation; and (2) the methods
for determining impairment ratings under the Utah Guidelines are
unconstitutional. These arguments are not moot.
   ¶26 Were we to rule that the adjudicative authority of
administrative law judges has been unconstitutionally delegated to
medical panels, then the judge erred in admitting the medical
panel’s report into evidence and improperly adopted its assigned
impairment rating in her final order. Additionally, were we to rule
that the methods for determining impairment ratings under the
Utah Guidelines violate any of the federal or Utah constitutional
provisions that Mr. Ramos cites, then the judge similarly erred in

__________________________________________________________
   20 State v. Sims, 881 P.2d 840, 841 (Utah 1994) (citation omitted)
(internal quotation marks omitted).
   21Salt Lake County v. Holliday Water Co., 2010 UT 45, ¶¶ 18–21,
234 P.3d 1105.

                                   9
                  RAMOS v. COBBLESTONE CENTRE
                       Opinion of the Court

admitting and relying on the medical panel’s report because the
findings are based on the methods outlined under those
Guidelines. Finally, if the administrative law judge was permitted,
under the Guidelines, to augment Mr. Ramos’s impairment rating
based on his subjective pain, she erred in determining that she did
not have the authority to do so. Because Mr. Ramos could be
entitled to a new hearing and a new determination of benefits
before the Commission were we to rule in his favor on any of his
claims, the parties’ rights could be affected by this appeal. As a
result, his appeal is not moot.
 II. The Labor Commission’s Process for Determining Permanent
            Partial Disability Benefits is Constitutional
    ¶27 Mr. Ramos argues the Commission’s process for
determining       permanent     partial    disability   benefits   is
unconstitutional. First, he argues that the Commission’s
administrative law judges’ authority to adjudicate permanent
partial disability claims is unconstitutionally delegated to medical
panels. According to Mr. Ramos, this authority is delegated by
generally allowing medical panels to make credibility
determinations, and in his case, when the medical panel made a
determination about his “subjective experience” of pain.
Additionally, he argues the medical panel should not have been
permitted to categorize the severity of his injury—that only the
administrative law judge has the authority to do so. Because he
believes the medical panel exceeded its proper role in this case (by
allegedly acting as the “ultimate finder of fact”), Mr. Ramos
contends the panel’s report should not have been admitted into
evidence. We hold that under the Commission’s process for
determining disability, the adjudicative responsibility of
administrative law judges has not been unconstitutionally
delegated to medical panels. Medical panels merely assist
administrative law judges in exercising their authority to
adjudicate WCA claims. Additionally, in permitting the use of
medical panels in the adjudication process, the legislature has
provided a procedure for parties to challenge the admission of a
medical panel’s report into evidence.
    ¶28 Mr. Ramos makes a number of other constitutional
arguments, asserting that the methods for determining impairment
ratings under the Utah Guidelines are arbitrary, “grossly fail[] to
advance the WCA’s goals,” and “den[y] injured workers equal
protection under the law, and adequate procedural and substantive
due process.” He also asserts they violate the Labor and Open

                                 10
                         Cite as: 2020 UT 55
                       Opinion of the Court

Courts Clause of the Utah Constitution. He argues this is the case
because workers are left without an adequate remedy due to the
gross under-compensation resulting from the methods established
in the Guidelines. But because Mr. Ramos has inadequately briefed
these claims, we do not reach their merits.
  A. Medical Panels Do Not Perform an Administrative Law Judge’s
  Quasi-Judicial Function Because They Merely Assist the Judge in
        Determining Permanent Partial Disability Benefits
    ¶29 Mr. Ramos argues that medical panels unconstitutionally
serve as the final arbiter of permanent partial disability claims. He
acknowledges, however, that the Commission’s administrative law
judges may, but are not required to, adopt a medical panel’s report
assigning an impairment rating. Still, he argues that the
adjudicative authority of administrative law judges has been
unconstitutionally delegated because, in practice, the medical
panel’s assessment is never rejected.22 But even if Mr. Ramos is
correct, this does not constitute an unconstitutional delegation of
the administrative law judges’ quasi-judicial function to a medical
panel.
   ¶30 As already discussed, the Utah Legislature has delegated
adjudicative authority to the Commission, allowing it to determine
compensation awards pursuant to the WCA.23 The Commission’s

__________________________________________________________
   22Mr. Ramos provides no evidence on this point. In fact, as the
Utah Court of Appeals has indicated, if, after a party’s objection, an
administrative law judge fails to make a determination that the
medical panel’s report is supported by “substantial evidence,” it
would be an abuse of discretion. See, e.g., Foye v. Labor Comm’n, 2018
UT App 124, ¶¶ 24–26, 428 P.3d 26 (holding that there must be a
“reasonable basis” in the record for an administrative law judge’s
decision to admit a medical panel’s report after an objection).
   23 See UTAH CODE § 34A-1-301 (“The commission has the duty
and the full power, jurisdiction, and authority to determine the
facts and apply the law in [the WCA].”). We note that Mr. Ramos
does not challenge the legislature’s delegation of adjudicative
authority to the Commission, only the alleged further delegation
from the Commission to medical panels. In Vega v. Jordan Valley
Medical Center, LP, we were asked to determine whether the
legislature’s delegation of adjudicative authority to an
administrative agency was unconstitutional. 2019 UT 35, ¶ 15, 449
                                                     (Continued)
                                 11
                    RAMOS v. COBBLESTONE CENTRE
                         Opinion of the Court

Division of Adjudication is assigned to adjudicate WCA claims,24
and employs administrative law judges to serve as the arbiter of
such claims.25 When the Commission, through its administrative
law judges, acts in this quasi-judicial role, it cannot delegate its
adjudicative authority without running afoul of article VIII of the
Utah Constitution. 26 But this court has determined that the
adjudicative function does not “include functions that are generally
designed to assist courts, such as conducting fact finding hearings
. . . and making recommendations to judges.”27 So a non-judicial
body, including medical panels, may assist in an ultimate
fact-finding role without running afoul of article VIII.
   ¶31 In this case, Mr. Ramos claims that medical panels serve as
the “ultimate fact-finder,” rather than merely assisting the
administrative law judge. As a result, he argues that a judge’s
authority has been unconstitutionally delegated in violation of

__________________________________________________________
P.3d 31. In that case, we determined that the legislature’s
delegation of authority to a prelitigation panel, which determined
whether a medical malpractice claim had merit and could be filed
in district court, id. ¶ 4, was an unconstitutional delegation of the
“core judicial power,” id. ¶ 15, because the panel’s decision was
final and unappealable. Id. ¶ 13.
    Mr. Ramos has not challenged the legislature’s delegation of
adjudicative authority to the Commission to determine WCA
benefits. As a result, we do not address the delegation of authority
in the first instance, only the Commission’s further delegation to
medical panels.
   24  UTAH CODE § 34A-1-302(1)(a) (providing that the
Commission’s “presiding officer” shall “conduct hearings and
adjudicative proceedings” when a claim “is filed with the Division
of Adjudication”).
   25See, e.g., UTAH CODE § 34A-2-801(2)(a) (referring to an
administrative law judge’s ability to hear cases filed with the
Commission’s Division of Adjudication).
   26 Vega, 2019 UT 35, ¶ 15. Article VIII, section I of the Utah
Constitution provides that “[t]he judicial power of the state shall be
vested in a Supreme Court, in a trial court of general jurisdiction
known as the district court, and in such other courts as the
Legislature by statute may establish.”
   27   Vega, 2019 UT 35, ¶ 15.

                                  12
                          Cite as: 2020 UT 55
                         Opinion of the Court

article VIII. But because medical panels do not serve as the ultimate
fact-finder, the adjudicative authority of administrative law judges
has not been unconstitutionally delegated. We so conclude because
(1) medical panel recommendations are only one part of the overall
process of adjudication of benefits; (2) the WCA’s statutory
structure allows parties to challenge a medical panel’s
recommendation; and (3) the administrative law judge retains the
discretion to reject the medical panel’s recommendation.
    ¶32 A medical panel’s impairment rating is often only one of
multiple factors in a disability compensation award
determination.28 This is because “[i]mpairment is not equivalent to
disability.”29 Under the WCA, an impairment is “a purely medical
condition reflecting an anatomical or functional abnormality or
loss.”30 Under the Commission’s methods as set forth in the Utah
Guidelines, a medical panel “converts medical information about
permanent losses into numerical values.”31 These numerical values
are referred to as impairment ratings.32 In contrast, a disability is
“an administrative determination that may result in an entitlement
to compensation as a consequence of [a worker] becoming
medically impaired as to function.”33
    ¶33 When an injured worker applies for disability benefits and
is unable to perform the pre-injury job as a result of an impairment,
the administrative law judge considers more than the injured
worker’s impairment and corresponding impairment rating in her
final determination: she must also determine what alternative
employment and earning capacity is possible.34 So evidence of an
__________________________________________________________
   28 We note, however, that in some cases, based on the
circumstances presented, the medical panel’s impairment rating
will be the only factual finding an administrative law judge must
make.
   29   Utah Guidelines § 1.1b (emphasis omitted).
   30   UTAH CODE § 34A-2-102(i).
   31   Utah Guidelines § 1.0a.
   32 Id.
   33   UTAH CODE § 34A-2-102(f).
   34But if an injured worker is able to perform the pre-injury job,
or has found an alternate career with the same earning capacity,
then an administrative law judge considers only the permanent
                                                       (Continued)
                                    13
                     RAMOS v. COBBLESTONE CENTRE
                           Opinion of the Court

impairment, including the corresponding impairment rating, may
only be one factor in the administrative law judge’s determination
of disability benefits.
    ¶34 The Utah Guidelines provide the following example to
illustrate this point:
         “A piano player losing a little finger would be rated
         at 5% . . . whole person impairment. He/she may also
         be rated as 100% disabled for the preinjury
         occupation, and 50% disabled from the loss of
         earning capacity (because there are other related
         careers). A physician could lose the same finger, be
         rated at 5% whole person impairment, and yet have
         little or no impact on his/her earning capacity.”35
And so the medical panel’s assessment and assignment of an
impairment rating, which it provides to an administrative law
judge in a report that may be admitted into evidence, is just one
element of the total determination of a compensation award under
the WCA.
    ¶35 In addition to assisting in determining an impairment
rating, which is one part of an administrative law judge’s
determination of disability benefits, a medical panel provides
“medical evidence”36 of an impairment by submitting a report. But
like the medical panel’s determination of an impairment rating, this
assistance does not unconstitutionally usurp the administrative
law judge’s authority because this evidence is not conclusive in any
determination of disability benefits.37 Not only may parties submit
their own evidence of an impairment and corresponding
impairment rating, but they may also challenge a medical panel’s
report through written objection.38 After an objection, the


__________________________________________________________
impairment in determining an award. See Utah Guidelines § 1.1b
(defining an “impairment rating” as “[m]easuring the permanent
residual losses secondary to the injury” and “disability rating” as
“establishing the worker’s capability”).
   35   Utah Guidelines § 1.1b.
   36   UTAH CODE § 34A-2-412(6)(a).
   37 Id. § 34A-2-601(2)(e)(i).
   38  Id. § 34A-2-601(2)(d)(ii).

                                     14
                            Cite as: 2020 UT 55
                           Opinion of the Court

administrative law judge may hold a hearing.39 And, if a party
makes the proper “good cause” showing in their written objection,
the judge “may order” that the chair or a member of the panel “be
present at the hearing for examination and cross-examination.”40
So parties have the opportunity to provide their own evidence,
challenge the report and point to the “substantial conflicting
evidence” on the record, and then examine members of the panel
at a hearing.41
   ¶36 Because parties have the opportunity to challenge the
medical panel’s report and offer their own evidence, an
administrative law judge must make a final determination about
the admissibility of the panel’s report as evidence. Administrative
law judges cannot admit the challenged medical panel’s report into
evidence unless they determine that the panel’s findings can be
supported by other evidence in the record.42 Thus, in general, the
medical panel’s involvement does not unconstitutionally usurp the
authority of the administrative law judge. Nor did it do so in this
case.
    ¶37 In this case, the amount of Mr. Ramos’s disability award
turned on the extent of his impairment following his workplace
injury. In order to show that he experienced a permanent
impairment, he provided evidence from his treating physical
therapist. His physical therapist determined that Mr. Ramos “had
a 6 [percent] whole person impairment rating.” In contrast,
Cobblestone’s physician conducted a medical examination and
determined that “there was no objective evidence to support that
[Mr. Ramos] had any impairment.”

__________________________________________________________
   39 Id. § 34A-2-601(2)(f).
   40  Id.
   41 Id. § 34A-2-601(2)(e)(ii). Additionally, a party may appeal an
administrative law judge’s decision to assign a medical panel and
her decision to admit its report. In other words, the administrative
law judge is not the final arbiter of WCA claims. First, a claimant
may appeal to the Commission’s Appeals Board, which then enters
a final decision in the administrative proceedings. See UTAH CODE
§§ 34A-2-801(4), 63G-4-301. Second, the claimant may appeal the
agency’s final decision to the courts, pursuant to Utah Code
section 63G-4-403.
   42 Id. § 34A-2-601(2)(g)(ii).

                                     15
                   RAMOS v. COBBLESTONE CENTRE
                        Opinion of the Court

    ¶38 Because the parties’ provided conflicting medical
evidence, the administrative law judge appointed a medical
panel.43 That panel diagnosed Mr. Ramos with lower extremity
painful organic syndrome, and it concluded that Mr. Ramos’s
injury—based on his limitations, the degree of swelling, the type of
impact,    and   the    level    of    his   fall—constituted      a
1-percent-whole-person impairment rating under the Utah
Guidelines.
    ¶39 Mr. Ramos objected to the panel’s findings and its
assigned impairment rating by filing a written objection. He argued
the panel “rel[ied] on findings of fact not set forth in the Court’s
interim order” and failed to consider Mr. Ramos’s “diminished . . .
ability to exercise, work, and travel” in determining his impairment
rating. He submitted a declaration outlining his limitations
resulting from his workplace injury. After a hearing on the matter,
the administrative law judge asked the medical panel to review
Mr. Ramos’s declaration and submit a supplemental report.
    ¶40 After reviewing Mr. Ramos’s declaration, the medical
panel did not increase the assigned impairment rating. This was
because Mr. Ramos’s “knee [was] fully functional,” with “full
extension on exam as well as intact ligaments.” The panel
acknowledged that Mr. Ramos continued to experience pain and
that the pain interfered with “some” of his activities, including his
employment. But it was “unable to explain” Mr. Ramos’s
continued pain and concluded that Mr. Ramos’s declaration,
outlining his subjective pain but offering no objective medical
evidence, did not change the impairment rating under the Utah
Guidelines. The panel provided the administrative law judge with
a supplemental report, outlining these findings.
    ¶41 Mr. Ramos objected to the panel’s supplemental report. He
made four assertions that he argues should have increased his
impairment rating. First, he claimed the trestle “rotated in an arc”
before falling on his knee, which was contrary to the medical
panel’s conclusion that his injury was the result of a unidirectional
force. But the administrative law judge concluded that Mr. Ramos’s
assertion about the trestle’s movement was not relevant to the
categorization of the mechanism for injury. And she noted there
was “no evidence” that Mr. Ramos’s “knee twisted or
hyperextended” after the impact or that the impact caused him to

__________________________________________________________
   43   UTAH ADMIN. CODE r. 602-2-2(A) (2019).

                                 16
                         Cite as: 2020 UT 55
                       Opinion of the Court

“fall from height” such that it would increase the assigned
categorization of his “mechanism for injury” under the Utah
Guidelines. Because there was no conflicting evidence on this
point, the administrative law judge concurred with the medical
panel’s characterization of the mechanism of Mr. Ramos’s injury.
    ¶42 Mr. Ramos’s second and third objections relate to the
panel’s alleged failure to define terms that it used in categorizing
his injury. He asserts that the panel did not define “mild” or
“moderate” swelling, which relates to his initial presenting signs of
injury, or distinguish between “minimal,” “moderate,” or
“significant” radiological findings. As a result, Mr. Ramos
contends that the administrative law judge could not
independently categorize Mr. Ramos’s initial presentation of his
injury or radiological findings. As to this point, the administrative
law judge noted that Mr. Ramos’s x-ray, taken the day he was
injured, noted “mild swelling,” a mild initial presenting injury, and
an “external joint” injury, a minimal to moderate radiological
finding under the Utah Guidelines. And the judge noted that
Mr. Ramos did not provide contrary evidence to support finding
something more than a categorization of “mild” swelling or “mild”
to “moderate” radiological findings. Because there was no
conflicting evidence on this point, the administrative law judge
concurred with the medical panel’s characterization of these two
factors.
    ¶43 Finally, Mr. Ramos objected because the medical panel
focused on his limitations at work, rather than the limitations he
experiences in his daily activities, when it categorized his pain as
interfering with “some” but not “most” of his daily activities. The
judge reviewed the evidence provided and agreed with Mr. Ramos
that he cannot “walk, run, or sit as comfortably” as he did before
the injury. But the judge noted that Mr. Ramos’s pain does not
impact his ability to sleep or work full-time. And so as a result, the
administrative law judge agreed that this constituted “some” but
not “most” of Mr. Ramos’s daily activities and adopted the panel’s
categorization of Mr. Ramos’s limitations on this point.
    ¶44 As this review of the administrative law judge’s findings
shows, the judge thoroughly reviewed each of Mr. Ramos’s
objections. The judge made an independent ruling on each
objection after reviewing the evidence and finding that all evidence
supported the medical panel’s report. And the judge ultimately
rejected Mr. Ramos’s objections, agreeing with the medical panel’s
rationale and corresponding impairment rating, which were made

                                 17
                    RAMOS v. COBBLESTONE CENTRE
                         Opinion of the Court

in accordance with the Utah Guidelines. For this reason, the judge
admitted the report into evidence and awarded benefits that were
consistent with its findings. So contrary to Mr. Ramos’s assertion,
it was the judge, and not the medical panel, who exercised
adjudicative authority throughout the proceedings.
    ¶45 In sum, an impairment rating is only one element of a
disability benefit award, the statutory structure allows a party to
challenge a medical panel’s report, and an administrative law judge
must make a final determination about the admissibility and
reliability of the report. Accordingly, we conclude that under the
Commission’s process for determining impairment ratings, the
adjudicative authority of administrative law judges is not
unconstitutionally delegated to medical panels.
   B. Mr. Ramos’s Other Constitutional Claims Asserting That The
   Methods For Determining Impairment Ratings Under The Utah
    Guidelines Violate Several Provisions of The Federal and Utah
               Constitutions Are Inadequately Briefed
    ¶46 Mr. Ramos makes several other constitutional arguments
challenging the methods for determining an impairment rating
under the Utah Guidelines. According to Mr. Ramos, the methods
provided by the Utah Guidelines are arbitrary, “grossly fail[] to
advance the WCA’s goals,” and “den[y] injured workers equal
protection under the law, and adequate procedural and substantive
due process.” He also asserts that they violate the Labor and Open
Courts Clauses of the Utah Constitution because workers are
without an adequate remedy due to the gross under-compensation
provided by the methods established in the Utah Guidelines. But
because Mr. Ramos has inadequately briefed these constitutional
claims, we do not reach their merits.
   ¶47 Under rule 24 of the Utah Rules of Appellate Procedure, a
party’s arguments must “explain, with reasoned analysis
supported by citations to legal authority and the record, why [he or
she] should prevail”44 “with respect to the issues.”45 In other words,
we require that parties adequately brief issues they raise on appeal.
This allows us to properly evaluate a case on its merits. Our rule 24
standard for adequate briefing is “subjective” and we have

__________________________________________________________
   44   UTAH R. APP. P. 24(a)(8).
   45 State v. Roberts, 2015 UT 24, ¶ 18, 345 P.3d 1226 (citation
omitted).

                                    18
                            Cite as: 2020 UT 55
                           Opinion of the Court

discretion to “disregard or strike briefs that do not comply with
rule 24’s substantive requirements.”46 So while it is within our
discretion to reach the merits of an argument that is inadequately
briefed, a party that fails to meet rule 24’s “requirements will likely
fail to persuade the court of the validity of their position.”47
    ¶48 When a party argues that a statute or rule violates
provisions of the federal and Utah Constitutions, the “[m]ere
mention of a constitutional right, phrase, or principle does not raise
a constitutional claim.”48 In addition to “identify[ing] the provision
allegedly infringed,” a party must “develop an argument as to how
that provision has been violated” to meet rule 24’s standards.49 As
we have previously explained, “[a] party may not simply point
toward a pile of sand and expect the court to build a castle. . . . [T]he
development of an argument is a party’s responsibility, not a
judicial duty.”50
    ¶49 With these principles in mind, we hold that Mr. Ramos’s
other constitutional arguments challenging the methods
established in the Utah Guidelines are inadequately briefed.
Although he identifies several federal and state constitutional
provisions, he fails to point us to authority interpreting them. In
addition, he fails to develop a coherent argument, based on the
facts of his case, as to how these constitutional provisions were
violated. For example, in his opening brief, Mr. Ramos does not cite
any authority interpreting the Due Process Clauses of the United
States or Utah Constitutions, Equal Protection Clause of the United
States Constitution, or the Uniform Operation of Laws Clause of
the Utah Constitution. And while he points us to one case
interpreting the Open Courts Clause, he does not track the proper

__________________________________________________________
   46 Id.
   47  Id.; see also Bank of Am. v. Adamson, 2017 UT 2, ¶¶ 11–13, 391
P.3d 196 (stating that “our analysis” of whether an appellant
adequately briefed an issue is “focused on the ultimate question of
whether the appellant has established a [sufficient argument for
ruling in its favor]—and not on whether there is a technical
deficiency in [briefing] meriting a default.” (alteration in original)
(citation omitted)).
   48   Salt Lake City v. Kidd, 2019 UT 4, ¶ 35, 435 P.3d 248.
   49   Amundsen v. Univ. of Utah, 2019 UT 49, ¶ 47, 448 P.3d 1224.
   50 Id. (citation omitted).

                                    19
                  RAMOS v. COBBLESTONE CENTRE
                        Opinion of the Court

analysis for such a claim and fails to develop an argument as to
how this provision was violated. His bare assertions—that the
methods established by the Utah Guidelines are “arbitrary” and
“discriminatory” and, as a result, unconstitutional—are not
developed within the context of relevant case law interpreting the
constitutional provisions he claims were violated.51 His failure to
provide relevant case law and to develop an argument based on
that law leaves us with the task of developing the contours of these
important constitutional arguments. We decline to do so.52
   ¶50 We also note that, to the extent we can discern Mr. Ramos’s
arguments, they appear to lack merit. For example, he makes broad
assertions that the methods established in the Utah Guidelines are
arbitrary and fail to relate to the purpose of the WCA, which is to
compensate workers for a loss of his or her employability due to a
__________________________________________________________
   51Id. (“Appending the term ‘unconstitutional’ to an argument
adds nothing to it.”).
   52 We note that in his reply brief, Mr. Ramos attempts to comply
with our briefing requirements by providing some additional
citations to authority. But these additional citations do not cure his
briefing defects because he still does not develop a “reasoned
analysis” that is “supported by citations” to the appropriate “legal
authority.” UTAH R. APP. P. 24(a)(8); cf. U.P.C., Inc. v. R.O.A. Gen.,
Inc., 1999 UT App 303, ¶ 57 n.7, 990 P.2d 945 (addressing an
appellant’s arguments because the reply brief “adequately
address[ed] the issue” “initial[ly]” raised in the opening brief, and
so did not catch appellees by “total surprise”).
    We also note that Mr. Ramos raises some issues for the first time
in his reply brief, a practice we have consistently rejected because
it leaves the appellee without an opportunity to respond. See, e.g.,
State v. Weaver, 2005 UT 49, ¶ 19, 122 P.3d 566. For example,
Mr. Ramos asserts for the first time in his reply brief that he is in a
“protected class” as a laborer, and under the federal Equal
Protection Clause, he is entitled to a higher standard of review. He
also asserts, for the first time in his reply brief, that his right to
“have an adequate redress for his damages” as a result of his
workplace injury is a fundamental right under the federal Due
Process Clause. In his opening brief, Mr. Ramos did not identify
any standard of review for his constitutional claims. And so his
assertion that he is entitled to a heightened standard of review fails
to give the appellees an opportunity to respond. See Allen v. Friel,
2008 UT 56, ¶ 8, 194 P.3d 903.

                                  20
                        Cite as: 2020 UT 55
                       Opinion of the Court

workplace injury. But the Utah Guidelines provide a uniform
method of diagnosis based on medical evidence, which is then
converted to a numerical value, allowing administrative law judges
to provide an award that is proportionate to the schedule listed in
Utah Code section 34A-2-412(4). Mr. Ramos has not provided
evidence or an adequate explanation for how these methods for
diagnosing impairments and assigning impairment ratings are
arbitrary.53
    ¶51 Mr. Ramos also raises a challenge under the Open Courts
Clause.54 He seems to suggest that under the Utah Guidelines’
allegedly arbitrary methods for assigning impairment ratings,
injured workers receive inadequate compensation. And this
inadequate compensation violates the Open Courts Clause.55 But
__________________________________________________________
   53 We note that Mr. Ramos is not without remedy to address his
policy concerns regarding the methods established in the Utah
Guidelines. Under the Utah Administrative Rulemaking Act, he
may petition the Commission to enact, amend, or repeal a rule,
UTAH CODE § 63G-3-601(2), including the rule adopting the Utah
Guidelines. See UTAH ADMIN. CODE r. 612-300-9 (2019). The
Commission must respond to such a petition within sixty days and
state its reasons for either denying the request or initiating
rulemaking proceedings. UTAH CODE § 63G-3-601(5). If the agency
“has not provided the petitioner written notice that [it] has denied
the petition or initiated rulemaking proceedings within the time
limitations” provided in the statute, the petitioner “may seek a writ
of mandamus in state district court.” Id. § 63G-3-601(7).
   54“All courts shall be open, and every person, for an injury done
to him in his person, property or reputation, shall have remedy by
due course of law . . . .” UTAH CONST. art. I, § 11.
   55  The Open Courts Clause “provides a substantive check
against legislative power by impos[ing] some limitation on the
legislature’s great latitude in defining, changing, and modernizing
the law.” Petersen v. Utah Labor Comm’n, 2017 UT 87, ¶ 20, 416 P.3d
583 (alteration in original) (citation omitted) (internal quotation
marks omitted). When a party challenges legislative action—like
the WCA—and alleges that it abrogated a previously existing right,
we proceed with a two-step analysis.
   Under this two-step analysis, a party must first “show that [a]
previously existing right or remedy has been abrogated” by the
legislature. Id. ¶ 23. If we determine that the legislature abrogated
                                                          (Continued)
                                 21
                   RAMOS v. COBBLESTONE CENTRE
                        Opinion of the Court

we have previously determined that, as a whole, the benefits
provided by the WCA are an adequate substitute remedy for the
legislature’s abrogation of an injured worker’s remedy in tort
against his or her employer under the Open Courts Clause.56
Mr. Ramos has not asked us to overrule our prior precedent. And
he fails to provide any reason to distinguish the facts of his case
from our prior decision.
   ¶52 In sum, we do not reach the merits of Mr. Ramos’s other
constitutional arguments challenging the methods established in
the Utah Guidelines for determining impairment ratings because
they are inadequately briefed. But we do note that Mr. Ramos may
address his policy concerns regarding the Utah Guidelines with the
Commission, using the methods provided under the Utah
Administrative Rulemaking Act.



__________________________________________________________
an existing right or remedy, we must then consider whether the
legislature provided a substitute for the existing right or remedy,
or had a valid purpose in abrogating it without establishing a
substitute right or remedy. Id. ¶ 29. If the legislature substituted the
abrogated right or remedy with a new set of rights or remedies, we
must determine whether this substitution is “an effective and
reasonable alternative.” Id. ¶ 28. And if the legislature did not
provide a substitute set of rights or remedies, we must determine
whether the legislature’s policy decision was “justified” because it
“eliminated” “a clear social or economic evil.” Berry ex rel. Berry v.
Beech Aircraft Corp., 717 P.2d 670, 680 (Utah 1985). We must also
ensure that, in eliminating such an evil, the legislature did not act
in an “arbitrary or unreasonable” manner. Id.
   56 In Petersen v. Utah Labor Commission, an injured worker
challenged the Commission’s determination that a statute of repose
barred his claim, filed more than eight years after he was injured at
work, for temporary total disability. 2017 UT 87, ¶ 1. We
determined that an injured worker’s common law remedy in tort
was abrogated by the legislature when it created the WCA. Id. ¶ 28.
But we concluded that the legislature’s policy decision to replace
injured workers’ common law remedy in tort against their
employers with the WCA’s package of benefits was an adequate
substitute remedy under the Open Courts Clause. Id. ¶ 35. This was
because, as a whole, the WCA provided a comprehensive “no-fault,
time-limited package of . . . benefits.” Id.

                                  22
                          Cite as: 2020 UT 55
                         Opinion of the Court

   III. Mr. Ramos is Not Entitled to an Augmented Impairment
               Rating Based on His Subjective Pain
    ¶53 Mr. Ramos’s argues that the administrative law judge
erred when she failed to augment his assigned impairment rating
based on his subjective pain. He asserts that because the
administrative law judge found that Mr. Ramos continued to
experience pain that affected both work and non-employment
activities, she was permitted to increase his impairment rating by 3
percent. But the Utah Guidelines expressly contradict Mr. Ramos’s
argument. Under the Utah Guidelines, Mr. Ramos is not entitled to
a 3-percent augmentation of his impairment rating based on his
subjective pain.
    ¶54 There are various approaches as to whether an impairment
rating may be increased based on the claimant’s subjective pain.57
For example, under the AMA Guidelines, a “rater” may increase a
claimant’s impairment rating by up to 3 percent based on the
claimant’s subjective pain that “increase[s] the burden of [the
claimant’s] condition . . . .“58 As Mr. Ramos notes, this is because
subjective pain may be “severe and disabling” but “resistant to
objective proof.” So under the approach outlined in the AMA
Guidelines, a “rater” has the discretion to increase an impairment
rating based on a claimant’s subjective pain.
    ¶55 But the Commission has explicitly rejected the AMA
Guidelines on this point. After having “review[ed] the various
philosophies” for increasing an impairment rating due to
“subjective pain,” the Commission adopted a rule prohibiting
raters from increasing an impairment rating due to a claimant’s
subjective pain.59 It did so because it determined that allowing for
increases based on subjective pain would decrease consistency
among raters and increase “secondary litigation[] and cost.”60
Accordingly, no claimants in Utah, including Mr. Ramos, are


__________________________________________________________
   57   See Utah Guidelines § 2.0a.
   58See id. (quoting AM. MED. ASS’N, THE GUIDES TO                THE
EVALUATION OF PERMANENT IMPAIRMENT 573 (5th ed. 2001).
   59 Id. Specifically, the Commission determined that “no
additional award will be calculated for pain . . . for conditions rated
by” the Utah and AMA Guidelines. Id.
   60  Id.

                                  23
                  RAMOS v. COBBLESTONE CENTRE
                       Opinion of the Court

entitled to an increased impairment rating due to their subjective
pain.61
    ¶56 In sum, the administrative law judge could not have
augmented the medical panel’s impairment rating based on
Mr. Ramos’s subjective pain. As a result, he is not entitled to the
relief he requests.
                            Conclusion
    ¶57 We reject Cobblestone’s argument that Mr. Ramos’s
appeal is moot. Because Mr. Ramos could have been entitled to a
new hearing and a new determination of benefits before the
Commission were we to have ruled in his favor on any of his
claims, the parties’ rights could have been affected by this appeal.
As a result, his appeal is not moot.
    ¶58 Although Mr. Ramos’s claims are not moot, we do, in fact,
reject each of them. We reject Mr. Ramos’s arguments that the
Commission’s process for determining permanent partial disability
benefits is unconstitutional. First, the adjudicative authority of
administrative law judges has not been unconstitutionally
delegated to medical panels because medical panels merely assist
administrative law judges in their ultimate fact-finding and judges
are not bound by a medical panel’s report. Second, Mr. Ramos’s
other constitutional arguments, asserting that the methods
established in the Utah Guidelines violate various provisions of the
federal and Utah constitutions, are inadequately briefed.
Accordingly, we decline to address them.
   ¶59 We also reject Mr. Ramos’s claim that the administrative
law judge erred in failing to increase his compensation award
based on subjective pain. The Commission expressly precludes
administrative law judges from augmenting an impairment rating
based on a claimant’s subjective pain.
  ¶60 For these reasons, we affirm the decision of the Labor
Commission.


__________________________________________________________
   61 Id. The Commission provides three exceptions to this rule,
none of which applies in Mr. Ramos’s case. See id. (permitting an
increase in an impairment rating due to subjective pain as the result
of phantom pain from an amputation, “headaches secondary to
severe head trauma or skull fractures,” and “post paraplegic
pain”).

                                 24